Citation Nr: 1727463	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for sleep apnea.

In August 2015, the Board remanded this case for further development to obtain a VA examination.  In substantial compliance with the August 2015 Board remand, updated treatment records from Central Texas HCS and a November 2015 VA examination were obtained.  The directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 

FINDING OF FACT

Sleep apnea was manifest during service.


CONCLUSION OF LAW

Sleep apnea was incurred during wartime and peacetime service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a May 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), reports of post-service medical treatment, VA treatment records, and the report of a November 2015 VA examination have been associated with the claims file.  The November 2015 VA examination provided complete reasons and bases from the STRs, the Veteran's lay statements, and VA treatment records.  In accordance with the remand directives, the VA examiner rendered an opinion concerning the onset, etiology, and possible aggravation of the Veteran's sleep disorder.  Based on the foregoing, the Board finds the November 2015 VA examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for a sleep disorder claimed as sleep apnea.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, to the extent that there have been any other procedural errors or omissions in this appeal, neither the Veteran nor his representative have argued them before the Board.  Accordingly, the Board need address any such argument.  Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.


II.  Service Connection Law and Regulations

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).
 
Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (b).  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


III.  History 

The April 2017 statement of the case indicates the Veteran had reported chronic daytime sleepiness and exhaustion.  The Veteran indicated that he believes his condition has caused chronic breathing problems while trying to sleep every night.  He wakes up from loud snoring and shortness of breath.  The Veteran reported that he was diagnosed with sleeping difficulties before exiting the military.  He opined that he continued to have sleeping difficulties that have worsened due to his service-connected hypothyroidism.

The Veteran's entrance examination from June 1983 indicates his nose, sinuses, mouth, lungs, and throat as normal.  There is no diagnosis of a sleep disorder.   

In STRs from September 1996 and May 1997, the Veteran denied a history of shortness of breath.

A private treatment record from July 18, 2003 indicates the Veteran reported a history of tiredness and fatigue.  The doctor indicated he would like to rule out other causes for this.


Treatment records from March 2004 from Scott and White indicate a history of sleeping issues.  The Veteran reported he was having somewhat of a sleep disturbance.  The Veteran reported that out of seven days per week, he only had about one good night.  He reported experiencing nights where he was completely tired and worn out.  The Veteran was diagnosed with and received treatment for hypothyroidism.

VA treatment records from an August 2009 sleep consult indicate that the Veteran reported that he had a history of not feeling rested when he wakes up in the morning.  The Veteran also reported a history of waking up feeling short of breath.  The reason for requesting the sleep evaluation was listed as snoring, and experiencing episodes of sleep apnea.  Subsequent VA treatment records show a diagnosis of sleep apnea following a sleep study in September 2009.  The Veteran was prescribed a continuous positive airway pressure (CPAP) machine in October 2009.

At a November 2015 VA examination at the Central Texas HCS, the Veteran reported that he had symptoms since the late 1990s of being unable to fall asleep for two to three days and then passing out.  At the examination, the Veteran's wife reported that he snored loudly and he would stop breathing.  Upon reviewing the claims file, the doctor noted that in 2001 at Scott and White the Veteran was given Ambien.  The doctor reported that the Veteran slept a little better after taking this medication but continued with snoring and apnea at night.  The Veteran reported being sleepy and tired all day with headaches.  He stated that he would start to fall asleep behind the wheel and his wife would have to take the wheel.  The Veteran's wife stated that he did not stop snoring and experiencing apnea until he started using the CPAP machine.

Following the November 2015 VA examination, the Veteran received a diagnosis of obstructive sleep apnea.  The doctor opined it was less likely than not that the Veteran's obstructive sleep apnea was incurred in, caused by or had its onset in service or is otherwise the result of a disease or injury in service.  The doctor based this on the fact that there is no evidence of a disability, disease, or injury in the STRs.  In addition, the doctor explained that private medical records from 2003 and 2004 soon after discharge indicated no concern with sleep apnea or related symptomatology.  The doctor elaborated that sleep apnea is a medically recognized condition with a known etiology, which is not related to any disease or injury found in the STRs.  In addition, the doctor explained that are numerous reasons for difficulty getting "a good night's rest" other than sleep apnea.  The doctor also opined that it was less likely than not that the Veteran's sleep disorder is proximately due to or aggravated beyond the normal course of the condition by the Veteran's service-connected thyroid or joint disabilities.  


IV.  Analysis

The Veteran contends that he has sleep apnea related to service.  The Board notes the Veteran is competent to state he had difficulty sleeping in service and thereafter.  A review of the entire record finds a preponderance of the evidence weighs in favor of a finding that the Veteran's sleep apnea manifest in service.

The Veteran is competent to relate what he has been told by a professional.  He is also competent to report that he was diagnosed with sleep apnea.  Here, there are impressions and diagnoses of sleep apnea in service.  The Veteran is competent to relate such facts.  

The Veteran is also competent to report his symptoms and observations of being unable to fall asleep, passing out from being tired, and waking up at night.  He reports a history of this, including from his time in service.  The Board finds these reports credible.  

Here, the most probative evidence supports a finding of a history of an inability to fall asleep and being tired, including during service.  Although the November 2015 VA examiner opined the Veteran's sleep apnea is not related to service, the Board finds this evidence unconvincing.  There is credible post-service evidence, including related to his treatment attributed to hypothyroidism in 2003, which contains a mention of other possible causes for his reported history of tiredness and fatigue.  In short, the weight of the probative lay and subsequent medical evidence is against the conclusion of the VA examiner.  Consequently, the Board is ultimately convinced that the eventual post-service diagnosis and reported symptomatology suggests sleep apnea manifest in service.

Although the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, there is no disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.  See 38 C.F.R. § 3.317.

Resolving any doubt in favor of the Veteran, the Board finds that service connection for sleep apnea is warranted.  


ORDER

Entitlement to service connection for sleep apnea is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


